—In a proceeding pursuant to CPLR 7502 (c) for injunctive relief in connection with an arbitrable controversy, the petitioners appeal from an order of the Supreme Court, Nassau County (Jonas, J.), dated September 18, 2002, which denied their motion, inter alia, to enjoin the respondent from assigning, disposing of, transferring, or removing from its current accounts money, properties, and/or other assets to the extent of $1,000,000, and (2) granted the respondent’s cross motion to vacate an ex parte temporary restraining order.
Ordered that the order is affirmed, with costs.
A court may grant a preliminary injunction in connection with an arbitrable controversy “only upon the ground that the award to which the applicant may be entitled may be rendered ineffectual without such provisional relief’ (CPLR 7502 [c]; see Matter of Kal Data v AMC Computer Corp., 268 AD2d 589 [2000]). In addition, to obtain relief under that section, a petitioner must make a showing of the traditional equitable criteria for the granting of temporary relief under CPLR article 63 (see Itzkowitz v G & I Passover Bakery Corp., 303 AD2d 638 [2003]; Matter of Kal Data v AMC Computer Corp., supra; Matter of Cullman Ventures, 252 AD2d 222, 230 [1998]; SG Cowen Secs. Corp. v Messih, 224 F3d 79, 82-84 [2000]). In the instant case, the petitioners failed to establish their entitlement to injunctive relief pursuant to CPLR 6301.
In light of our determination, we need not reach the petition*288ers’ remaining contention. Santucci, J.P., Krausman, Schmidt and Townes, JJ., concur.